 


 HR 6984 ENR: Federal Aviation Administration Extension Act of 2008
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
One Hundred Tenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and eight 
H. R. 6984 
 
AN ACT 
To amend title 49, United States Code, to extend authorizations for the airport improvement program, to amend the Internal Revenue Code of 1986 to extend the funding and expenditure authority of the Airport and Airway Trust Fund, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Federal Aviation Administration Extension Act of 2008, Part II. 
2.Extension of taxes funding Airport and Airway Trust Fund 
(a)Fuel taxesSubparagraph (B) of section 4081(d)(2) of the Internal Revenue Code of 1986 is amended by striking September 30, 2008 and inserting March 31, 2009. 
(b)Ticket taxes 
(1)PersonsClause (ii) of section 4261(j)(1)(A) of the Internal Revenue Code of 1986 is amended by striking September 30, 2008 and inserting March 31, 2009. 
(2)PropertyClause (ii) of section 4271(d)(1)(A) of such Code is amended by striking September 30, 2008 and inserting March 31, 2009. 
(c)Effective dateThe amendments made by this section shall take effect on October 1, 2008. 
3.Extension of Airport and Airway Trust Fund expenditure authority 
(a)In generalParagraph (1) of section 9502(d) of the Internal Revenue Code of 1986 is amended— 
(1)by striking October 1, 2008 and inserting April 1, 2009, and 
(2)by inserting or the Federal Aviation Administration Extension Act of 2008, Part II before the semicolon at the end of subparagraph (A). 
(b)Conforming amendmentParagraph (2) of section 9502(e) of such Code is amended by striking the date specified in such paragraph and inserting April 1, 2009. 
(c)Effective dateThe amendments made by this section shall take effect on October 1, 2008. 
4.Extension of Airport Improvement Program 
(a)Authorization of appropriations 
(1)In generalSection 48103 of title 49, United States Code, is amended— 
(A)by striking and at the end of paragraph (4); 
(B)by striking the period at the end of paragraph (5) and inserting ; and; and 
(C)by inserting after paragraph (5) the following: 
 
(6)$1,950,000,000 for the 6-month period beginning on October 1, 2008.. 
(2)Obligation of amountsSums made available pursuant to the amendment made by paragraph (1) may be obligated at any time through September 30, 2009, and shall remain available until expended. 
(3)Program implementationFor purposes of calculating funding apportionments and meeting other requirements under sections 47114, 47115, 47116, and 47117 of title 49, United States Code, for the 6-month period beginning on October 1, 2008, the Administrator of the Federal Aviation Administration shall— 
(A)first calculate funding apportionments on an annualized basis as if the total amount available under section 48103 of such title for fiscal year 2009 were $3,900,000,000; and 
(B)then reduce by 50 percent— 
(i)all funding apportionments calculated under subparagraph (A); and 
(ii)amounts available pursuant to sections 47117(b) and 47117(f)(2) of such title. 
(b)Project grant authoritySection 47104(c) of such title is amended by striking September 30, 2008, and inserting March 31, 2009,. 
5.Extension of expiring authorities 
(a)Section 40117(l)(7) of title 49, United States Code, is amended by striking September 30, 2008. and inserting April 1, 2009.. 
(b)Section 41743(e)(2) of such title is amended by striking 2008 and inserting 2009. 
(c)Section 44302(f)(1) of such title is amended— 
(1)by striking November 30, 2008, and inserting March 31, 2009,; and 
(2)by striking December 31, 2008, and inserting May 31, 2009,. 
(d)Section 44303(b) of such title is amended by striking March 31, 2009, and inserting May 31, 2009,.  
(e)Section 47107(s)(3) of such title is amended by striking October 1, 2008. and inserting April 1, 2009.. 
(f)Section 47115(j) of such title is amended by inserting and for the portion of fiscal year 2009 ending before April 1, 2009, after 2008,. 
(g)Section 47141(f) of such title is amended by striking September 30, 2008. and inserting March 31, 2009.. 
(h)Section 49108 of such title is amended by striking October 1, 2008, and inserting March 31, 2009,. 
(i)Section 161 of the Vision 100—Century of Aviation Reauthorization Act (49 U.S.C. 47109 note) is amended by striking fiscal year 2008, and inserting fiscal year 2009 before April 1, 2009,. 
(j)Section 186(d) of such Act (117 Stat. 2518) is amended by inserting and for the portion of fiscal year 2009 ending before April 1, 2009, after 2008,. 
(k)Section 409(d) of such Act (49 U.S.C. 41731 note) is amended by striking September 30, 2008. and inserting September 30, 2009.. 
(l)The amendments made by this section shall take effect on October 1, 2008. 
6.Federal Aviation Administration operationsSection 106(k)(1) of title 49, United States Code, is amended— 
(1)by striking and at the end of subparagraph (C); 
(2)by striking the period at the end of subparagraph (D) and inserting ; and; and 
(3)by inserting after subparagraph (D) the following: 
 
(E)$4,516,364,500 for the 6-month period beginning on October 1, 2008.. 
7.Air navigation facilities and equipmentSection 48101(a) of title 49, United States Code, is amended— 
(1)by striking and at the end of paragraph (3); 
(2)by striking the period at the end of paragraph (4) and inserting ; and; and 
(3)by adding at the end the following: 
 
(5)$1,360,188,750 for the 6-month period beginning on October 1, 2008.. 
8.Research, engineering, and developmentSection 48102(a) of title 49, United States Code, is amended— 
(1)by striking and at the end of paragraph (11)(K); 
(2)by striking the period at the end of paragraph (12)(L) and inserting ; and; and 
(3)by adding at the end the following: 
 
(13)$85,507,500 for the 6-month period beginning on October 1, 2008.. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
